United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1071
Issued: October 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2014 appellant filed a timely appeal from a February 18, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty.
FACTUAL HISTORY
On December 17, 2013 appellant, then a 41-year-old city carrier, filed a traumatic injury
claim alleging that on December 14, 2013 he sustained a sprained right wrist as a result of a
motor vehicle accident. He stopped work on December 14, 2013. A December 19, 2013 U.S.
1

5 U.S.C. § 8101 et seq.

Postal Service accident report stated that appellant was struck head-on by another driver who
was driving in the wrong lane.
In a December 14, 2013 unsigned hospital report, appellant was diagnosed with multiple
contusions and a sprain. Another December 14, 2013 emergency department note advised that
appellant was unable to return to work for at least 24 hours.
A January 10, 2014 OWCP field nurse report acknowledged that appellant was involved
in a motor vehicle accident and was currently being treated for multiple sprains and cervical
radiculopathy.
In a letter dated January 10, 2014, OWCP advised appellant that the evidence submitted
was insufficient to establish the claim because the medical evidence did not contain a medical
diagnosis or a physician’s opinion as to how appellant’s injury resulted in a diagnosed condition.
Appellant was also advised that he had 30 days to submit the requested documents.
OWCP subsequently received a December 14, 2013 Georgia motor vehicle accident
report which stated that appellant’s mail truck was struck by another driver, driving in the wrong
lane. The report advised that appellant was unconscious when police arrived on the scene, but
later regained consciousness.
In December 14, 2013 emergency room treatment notes, a nurse stated that appellant’s
vehicle was hit head-on while delivering mail. Appellant was driving approximately 10 miles
per hour when the accident occurred. A nurse advised that appellant complained of shoulder and
chest pain and tenderness of his shoulder, right wrist and right elbow. Dr. Brent Morgan, Boardcertified in emergency medicine and medical toxicology, cosigned the treatment notes and
advised that x-rays were negative for fracture and dislocation. X-rays of the chest also failed to
reveal any abnormalities. Appellant was diagnosed with a sprain, but Dr. Morgan did not specify
which part of the body.
Appellant also submitted a December 17, 2013 chiropractor report from Airport Spinal
Injury Clinic diagnosing lumbar sprain/strain, cervical strain/sprain, myospasm/myofascitis and
shoulder strain/sprain. In a December 30, 2014 report, Dr. Anthony Dinatale, a chiropractor,
advised that appellant would be totally incapacitated from December 30, 2013 to
January 17, 2014. In a subsequent attending physician report (CA-20), he diagnosed lumbar
strain, sprain of the right shoulder, myospasm and cervical radiculitis. Dr. Dinatale noted that
appellant was involved in a motor vehicle accident and checked the box “yes” in response to
whether the injury was caused by employment activity. He advised that appellant would be able
to return to his regular duties on January 20, 2014.
In a January 24, 2014 claim for compensation (Form CA-7), appellant requested
compensation for the period December 14, 2013 through January 17, 2014. He also submitted a
copy of his December 19, 2013 ambulance bill.
By decision dated February 18, 2014, OWCP denied appellant’s claim because the
medical evidence was insufficient to establish that the employment incident caused or
contributed to a diagnosed medical condition.

2

LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative and substantial
evidence,2 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.3 The employee must also
establish that he sustained an injury in the performance of duty as alleged and that his or her
disability for work, if any, was causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
On December 14, 2013 appellant was working when his truck was struck by a car driving
in the wrong lane. The evidence supports that the claimed work incident occurred as alleged.
Therefore, the Board finds that the first component of fact of injury is established. However, the
medical evidence is insufficient to establish that the employment incident on December 14, 2013
caused an injury.
Although Dr. Morgan diagnosed a sprain in his December 14, 2013 hospital report, he
did not identify which part of appellant’s body was sprained.7 Additionally, Dr. Morgan did not
otherwise specifically address how the December 14, 2013 work incident caused appellant to
sustain a medical condition. Thus, his opinion is insufficient to establish appellant’s claim.

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

See R.G., Docket No. 14-113 (issued April 25, 2014) (a diagnosis of muscle strain was found to be vague as the
physician did not identify what muscle or group of muscles were strained).

3

Appellant submitted numerous reports from Dr. Dinatale, a chiropractor. Medical
opinion, in general, can only be given by a qualified physician.8 Under FECA, a “physician”
includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law.9
Chiropractors are considered “physicians” within the meaning of FECA only to the extent that
there is a subluxation of the spine as demonstrated by x-ray.10 Dr. Dinatale did not diagnose a
spinal subluxation of the spine as demonstrated by an x-ray; therefore, he is not a physician
within the meaning of FECA and his reports are not entitled to any probative medical weight.11
As a result, the medical evidence is insufficient to discharge appellant’s burden of proof.
The Board finds that appellant did not submit sufficient medical evidence from a
physician which provided a firm diagnosis and a reasoned explanation as to how the accepted
incident caused an injury. Appellant therefore failed to establish that he has a medical condition
resulting from the December 14, 2013 employment incident.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
The Board notes that appellant was transported by ambulance to an emergency room
shortly after the December 14, 2013 incident occurred. Ordinarily, the employing establishment
will authorize treatment of a job-related injury by providing the employee a properly executed
Form CA-16 within four hours. See 20 C.F.R. § 10.300; Val D. Wynn, 40 ECAB 666 (1989); a
Form CA-16, authorization of medical care was not issued in this case. However, under 5 U.S.C.
§ 8103, OWCP has broad discretionary authority to approve unauthorized medical care which it
finds necessary and reasonable in cases of emergency or other unusual circumstances. Upon
return of the case record, OWCP shall determine whether appellant’s ambulance transportation
and initial medical care in the hospital emergency room should be authorized pursuant to 20
C.F.R. § 10.304, which provides that in cases involving emergencies or unusual circumstances,
OWCP may authorize treatment in a manner other than as stated in this subpart. See J.D.,
Docket No. 14-936 (issued August 8, 2014); L.B., Docket No. 10-469 (issued June 2, 2010).
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on December 14, 2013.

8

Charley V.B. Harley, 2 ECAB 208, 211 (1949).

9

5 U.S.C. § 8101(2).

10
11

Id.
Allen C. Hundley, 53 ECAB 551 (2002); Lyle E. Dayberry, 9 ECAB 369 (1998).

4

ORDER
IT IS HEREBY ORDERED THAT the February 18, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 3, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

